     Case 1:18-cv-04023-ARR-RML Document 24 Filed 05/18/21 Page 1 of 1 PageID #: 82




                                          THE CITY OF NEW YORK
JAMES E. JOHNSON                        LAW DEPARTMENT                                       KATHLEEN D. REILLY
Corporation Counsel                            100 CHURCH STREET                          Assistant Corporation Counsel
                                               NEW YORK, NY 10007                                 Phone: (212) 356-2663
                                                                                                    Fax: (212) 356-3558
                                                                                           Email: kareilly@law.nyc.gov


                                                                    May 18, 2021
      BY ECF
      Honorable Robert M. Levy
      United States Magistrate Judge
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201

                      Re:     Devan Billups v. City of New York, et al.
                              18 CV 4023 (ARR) (RML)

      Your Honor:

             I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
      Counsel of the City of New York. I write pursuant to Rule 1.4 of the Local Civil Rules of the
      United States District Courts for the Southern and Eastern Districts of New York to respectfully
      request that the Court issue an Order terminating me as counsel of record for defendant City of
      New York. The undersigned is leaving the New York City Law Department as of May 28, 2021,
      and, and as such, will no longer have any involvement in this action.

                      I thank the Court for its time and consideration of this request.

                                                                    Respectfully submitted,



                                                                    Kathleen D. Reilly
                                                                    Assistant Corporation Counsel
                                                                    Special Federal Litigation Division

      cc:      BY ECF
               Alan Levine, Esq., Attorney for Plaintiff
